Exhibit 12 CENTERPOINT ENERGY RESOURCES CORP. AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Nine Months EndedSeptember30, 2008(1) 2009 (1) Net Income $ 253 $ 134 Equity in earnings of unconsolidated affiliates (46 ) (8 ) Income taxes 153 86 Capitalized interest (5 ) (2 ) 355 210 Fixed charges, as defined: Interest 148 159 Capitalized interest 5 2 Interest component of rentals charged to operating income 10 8 Total fixed charges 163 169 Earnings, as defined $ 518 $ 379 Ratio of earnings to fixed charges 3.18 2.24 (1) Excluded from the computation of fixed charges for each of the nine months ended September 30, 2008 and 2009 is interest income of $1 million, which is included in income tax expense.
